THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


             The State, Respondent,

             v.

             Charles Monroe Harris, Petitioner.

             Appellate Case No. 2014-001236



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal from Oconee County 

                   Alexander S. Macaulay, Circuit Court Judge 



                               Opinion No. 27564 

                    Heard June 3, 2015 – Filed August 19, 2015 



                                   AFFIRMED


             Chief Appellate Defender Robert Michael Dudek, of
             Columbia, for Petitioner.

             Attorney General Alan McCrory Wilson and Senior
             Assistant Deputy Attorney General Deborah R.J. Shupe,
             both of Columbia, for Respondent.


JUSTICE PLEICONES: We granted certiorari to review the Court of Appeals'
decision affirming the trial court's denial of petitioner's motion for a directed
verdict on the charge of criminal solicitation of a minor. State v. Harris, Op. No.
2014-UP-160 (S.C. Ct. App. filed April 2, 2014). The issue in this case is whether
the State presented sufficient evidence to withstand petitioner's directed verdict
motion. We affirm.

                                        Facts
At trial, the State presented evidence that over the course of two days, petitioner
engaged in an online chatroom session with "Amy," whom he believed to be a
thirteen year-old girl. However, Amy was an online persona created by Officer
Casey Bowling of the Oconee County Sheriff's Office, a member of the Internet
Crimes Against Children task force.

The transcripts of the chatroom sessions reveal petitioner asked Amy if she wanted
to have sex and that petitioner arranged for a time and place for them to meet.
Officer Bowling testified that to his knowledge, petitioner never traveled to meet
Amy. He also testified that while petitioner was in custody he gave a statement to
the police wherein he admitted he made a mistake in asking Amy to have sex with
him, but also that he was sorry and his intentions were "just to teach her a lesson."
Officer Bowling further testified petitioner told police he thought he was
communicating with a thirteen year-old girl. Officer Bowling was the State's only
witness at trial.

Petitioner's motion for a directed verdict was denied by the trial court. Petitioner
was convicted of criminal solicitation of a minor.

On appeal, petitioner argued the trial court erred in denying his motion for a
directed verdict. The Court of Appeals affirmed pursuant to Rule 220(b), SCACR.

                                        Issue
             Did the Court of Appeals err in affirming the trial court's
             denial of petitioner's directed verdict motion?

                                   Law/Analysis
Petitioner argues the Court of Appeals erred in affirming the trial court's denial of
his directed verdict motion. Specifically, petitioner argues something more is
required beyond communication with a minor to complete the crime of criminal
solicitation of a minor. We disagree.

"When reviewing a denial of a directed verdict, this Court views the evidence and
all reasonable inferences in the light most favorable to the state." State v. Weston,
367 S.C. 279, 292, 625 S.E.2d 641, 648 (2006). "If there is any direct evidence or
any substantial circumstantial evidence reasonably tending to prove the guilt of the
accused, the Court must find the case was properly submitted to the jury." State v.
Brandt, 393 S.C. 526, 542, 713 S.E.2d 591, 599 (2011).

S. C. Code Ann. § 16-15-342 provides,

               A person eighteen years of age or older commits the
               offense of criminal solicitation of a minor if he
               knowingly contacts or communicates with, or attempts to
               contact or communicate with, a person who is under the
               age of eighteen, or a person reasonably believed to be
               under the age of eighteen, for the purpose of or with the
               intent of persuading, inducing, enticing, or coercing the
               person to engage or participate in a sexual activity as
               defined in Section 16-15-375(5) or a violent crime as
               defined in Section 16-1-60, or with the intent to perform
               a sexual activity in the presence of the person under the
               age of eighteen, or person reasonably believed to be
               under the age of eighteen.

S.C. Code Ann. § 16-15-342(A) (Supp. 2014).

Petitioner argues something more than communication with the minor is required
to complete the offense of criminal solicitation of a minor. We hold the offense is
complete when the defendant knowingly contacts or communicates with the minor,
or a person he believes to be a minor, with the intent to entice her to engage in
sexual activity. See generally State v. Gaines, 380 S.C. 23, 667 S.E.2d 728 (2008)
(finding the defendant's directed verdict motion on the charge of criminal
solicitation of a minor was properly denied because the State presented evidence
that the defendant communicated with a person whom he believed to be a minor
with the intent of enticing her to participate in sexual activity, and § 16-15-342
required nothing more). We agree with the Court of Appeals that the trial court
properly denied petitioner's directed verdict motion because the State presented
direct evidence that petitioner communicated with a person he believed to be a
minor with the intent to entice her to engage in sexual activity. Further, petitioner's
statement that he only meant to teach Amy "a lesson" created a jury question
whether petitioner had the requisite intent1 to entice Amy to engage in sexual

1
    During oral argument, petitioner cited Morissette v. United States, 342 U.S. 246
activity. 


The Court of Appeals' decision is AFFIRMED. 


TOAL, C.J., BEATTY, HEARN, JJ., and Acting Justice Alison Renee Lee 

concur. 





(1952), and Elonis v. United States, __ U.S. __, 135 S. Ct. 2001, __L.Ed. __ (2015),
to support his argument that § 16-15-342 is a strict liability offense that dispenses
with the requirement of criminal intent. However, § 16-15-342 has an express
mens rea element of purpose or intent of enticing a minor to engage in sexual
activity. This requires a jury to determine beyond a reasonable doubt whether the
defendant possessed the requisite criminal intent. See Morissette at 274 ("Where
intent of the accused is an ingredient of the crime charged, its existence is a
question of fact which must be submitted to the jury."). Accordingly, § 16-15-342
is not a strict liability offense.